— In a negligence action to recover damages for personal injuries, etc., defendant appeals from an interlocutory judgment of the Supreme Court, Richmond County, dated January 21, 1975, in favor of plaintiff on the issue of liability, upon a jury verdict, at a trial limited to that issue. Interlocutory judgment affirmed, with costs. Evidence of injuries may be admitted at a trial on the issue of liability if the cause of the injuries is inextricably intertwined with the extent of the injuries (Thorne v Burr, 41 AD2d 662). However, the evidence of hospital records proffered by defendant in the instant case did not disclose the extent of injuries in a sufficiently clear or precise manner as to fall under the Thorne rationale. Further, even complete hospital records alone, without expert opinion and explanatory testimony, would require too much speculation by the jury to permit their introduction. There was no evidence which would support defendant’s requested jury charges as to certain traffic regulations of the City of New York. Error, if any, in the charge regarding falsus in uno, falsus in omnibus was harmless. Rabin, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.